Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 12/14/2020 for application number 16/423,223. 

Response to Amendments
3.	The Amendment filed 12/14/2020 has been entered. Claims 1-17 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Edge fails to teach or suggest calculating a speech rate for the user, much less using the speech rate to determine a presentation time associated with each element.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Edge teaches the above argued features; wherein the timing module can use automatic speech detection to determine times during which the user is speaking. For example, the timing module may continuously monitor audio data received from the microphone. The audio data is associated with the user speaking to a visual element. The audio module may identify a speech data from the audio data. The speech data may include the time interval in which the user is speaking. The timing module may determine timing information based on the speech data and the accumulated speech data for a presentation. Thus, the speech rate can be calculate from the audio data. As such the combination of teachings read on the above claim features.
6.	Argument 2, Applicant argues that Chai refers to items in a tree structure such as a file system. Chai does not teach or suggest a parent/child hierarchy with regards to elements in a presentation. None of the cited references teach or suggest a parent/child hierarchy for elements of a presentation. Thus, a 
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Chai teaches the above argued features; even though both Edge and Qu teach elements in the slide show presentation but Edge and Qu do not explicitly teach a parent/child hierarchy for the elements. On other hand, Chai provides a method for generating a selection representation for elements in a tree structure. Thus, by using the teaching of Chai, the elements in the presentation of Edge and Qu can be represented in a hierarchical structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of Chai. One would have been motivated to make this modification because it provides an effective way to maintain referential integrity in a parent-child relationship of data elements.
8.	Argument 3, Applicant argues that Edge and Qu fail to teach or suggest calculating a speech rate. Further, they fail to teach or suggest analyzing a presentation to determine a presentation time, wherein the analyzing includes calculating a speech rate. 
9.	Responding to Argument 3, see responding to argument 1 above.
10.	Argument 4, Applicant argues that Munter may teach that items that were on different pages could be moved to the same page using a column as a sort attribute, there is no teaching or suggestion of child elements and parent elements. Further, the Office Action fails to provide a valid reason to modify the combination of Edge and Qu using the teachings of Munter. The Office Action alleges that one of ordinary skill in the art would have been motivated to make the modification because it provides an efficient technique to shift contents evenly among pages, but there is no explanation for how this would apply to elements taught in Edge or Qu.
11.	Responding to Argument 4, Examiner respectfully disagrees and notes that Munter teaches the above argued feature; Edge and Qo do not explicitly teach at least one element included in the second presentation is a child element and is moved to a slide on which another child element of a same parent element is present and which is a different slide from a slide that the at least one element was part of in the first presentation. However, this feature taught by Munter. Munter provides a user interface presenting 

Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Chai (U.S. Patent Application Pub. No. US 20070168365
A1).

Claim 1: Edge teaches a computer program product for automatically generating a modified presentation of a specified presentation time based upon an original presentation of a longer presentation time than the specified presentation time (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]), the computer program product comprising a non-transient computer readable medium having program instructions embodied therein, the program instructions executable by a processor to perform a method (i.e. fig. 1, 9, the computer readable media 112 may include instructions that are organized into modules and that are executable by the one or more processors 110 to perform various functions; para. [0018]) comprising: 
providing the original presentation comprising two or more slides (i.e. fig. 2, an overview pane 202 may be displayed and may include at least some of the individual slides (e.g., at least some of the slides 124 to 126) that are part of the presentation 120; para. [0031]), the two or more slides comprising a plurality of elements of one or more component types (i.e. fig. 2, visual elements (e.g., text, a graphical image, or a media clip) in the current slide 204; para. [0032]); 
each element within the plurality of elements, based at least in part on a visual or functional attribute associated with a component type of the element (i.e. fig. 2, visual elements (e.g., text, a graphical image, or a media clip) in the current slide 204; para. [0032]); 
calculating a speech rate based upon a speech sample obtained from a user (i.e. the timing module 118 may use automatic speech detection to determine times during which the user is speaking; para. [0022]);
determining a presentation time associated with each element based on the calculated speech rate (i.e. an actual time (e.g., as measured by monitoring the speech data 148) for each visual element, each slide, and/or the presentation as a whole; para. [0036]); and 
automatically generating the modified presentation of the specified presentation time based on each element and the determined presentation time associated with each element (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]).
Edge does not explicitly teach the plurality of elements comprising a hierarchy including one or more child elements, each of which is descended from a parent element; assigning a priority to each element within the plurality of elements; automatically generating the modified presentation based on the assigned priority of each element, wherein higher priority elements are included in the modified presentation before lower priority elements, wherein at least one parent is excluded, wherein children 
However, Qu teaches assigning a priority to each element within the plurality of elements (i.e. fig. 1, one or slides each having one or more objects; para. [0029]) based at least in part on a visual or functional attribute associated with a component type of the element (i.e. plain text is predefined to have higher priority, while resource-consuming objects are predefined to have lower priority, text objects, image objects, and audio objects in a slide; para. [0024, 0030]); automatically generate the presentation (i.e. fig. 1, in step 105, the edited slide file is saved on a storage medium. In this embodiment, the slide author can save the edited slide file remotely or locally so that slide readers can access it; para. [0036]) based on the assigned priority of each element (i.e. fig. 1, In step 103, based on priority setting predefined by the presentation application, priority is set for slide objects according to their respective classes, the slide author can set priority for slide objects according to his/her own preference; para. [0031-0034]), wherein, for each component type, higher priority elements of the component type are included in the modified presentation (i.e. fig. 3, a displaying sequence for slide objects is set based on the priority for the slide objects. Schemes to set a displaying sequence of slide objects may include various schemes; para. [0063-65]) before lower priority elements of the component type (i.e. fig. 3, If only those objects having priority 0 are not desired to be displayed, then the priority threshold can be set as 0, so that no displaying sequence is set for those objects; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Edge to include the feature of Qu. One would have been motivated to make this modification because it provides the capability to provide useful content presentation based on priority settings as taught by Qu (para. [0010]).
Edge and Qu do not explicitly teach the plurality of elements comprising a hierarchy including one or more child elements, each of which is descended from a parent element; wherein at least one parent is excluded, wherein children elements descending from the excluded parent element are automatically excluded based on exclusion of the parent element.
(i.e. fig. 5, the tree structure hierarchy makes it easier for a user to specify particular volumes or subdirectories to backup; para. [0071]); wherein at least one parent is excluded, wherein children elements descending from the excluded parent element are automatically excluded based on exclusion of the parent element (i.e. fig. 5, a node listed in the selection representation with the modifier “exclude” indicates that that node and its children, except any nodes that appear in the selection representation with the modifier “include,” are unselected; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of Chai. One would have been motivated to make this modification because it provides an effective way to maintain referential integrity in a parent-child relationship of data elements.

14.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Chai (U.S. Patent Application Pub. No. US 20070168365 A1) and further in view of Kurzweil et al. (U.S. Patent Application Pub. No. US 20110288861 A1).

Claim 2: Edge, Qu, and Chai teach the computer program product of Claim 1. Edge, Qu, and Chai do not explicitly teach wherein the speech rate is calculated by measuring the production of syllables in the speech sample.
However, Kurzweil teaches wherein the speech rate is calculated by measuring the production of syllables in the speech sample (i.e. To compute the length of time to speak a word (e.g., play the word on the audio output), the rate of speech is also required (e.g., the speed of speech, which can be expressed in words per second or another measure of rate such as syllables per second); para. [0078]).
(para. [0078]).

Claim 3: Edge, Qu, Chai, and Kurzweil teach the computer program product of claim 2. Edge does not explicitly teach wherein the speech rate is calculated by measuring the production of words in the speech sample. 
Kurzweil further teaches wherein the speech rate is calculated by measuring the production of words in the speech sample (i.e. To compute the length of time to speak a word (e.g., play the word on the audio output), the rate of speech is also required (e.g., the speed of speech, which can be expressed in words per second or another measure of rate such as syllables per second); para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Chai to include the feature of Kurzweil. One would have been motivated to make this modification because it provides a capability of determining the speech rate based on the syllables per second as taught by Kurzweil (para. [0078]).

15.	Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Chai (U.S. Patent Application Pub. No. US 20070168365
A1) and further in view of Tigchelaar (U.S. Patent Application Pub. No. US 20150370768 A1).

Claim 4: Edge, Qu, and Chai teach the computer program product of Claim 1. Edge, Qu, and Chai do not explicitly teach wherein the visual or functional attribute of the element is whether the element is a title, subtitle, heading, subheading, topic, subtopic, bullet, or sub-bullet.
However, Tigchelaar teaches wherein the visual or functional attribute of the element is whether the element is a title, subtitle, heading, subheading, topic, subtopic, bullet, or sub-bullet (i.e. if the sentence plays an important role in the structure of the document (e.g., a title or a subtitle of the document, a title or a subtitle of a section and/or a chapter of the document, an abstract sentence of the document, a conclusion sentence of a section and/or a chapter of the document, etc.), process 300 can determine that the sentence is to be added to the summary; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Chai to include the feature of Tigchelaar. One would have been motivated to make this modification because it provides the capability to evaluate the importance of each sentence of the document as taught by Tigchelaar (para. [0015]).

Claim 5: Edge, Qu, and Chai teach the computer program product of Claim 1. Edge, Qu, and Chai do not explicitly teach wherein the visual or functional attribute of the element is a font color, font size, or font styling of the element.
However, Tigchelaar teaches wherein the visual or functional attribute of the element is a font color, font size, or font styling of the element (i.e. if a portion of the sentence is emphasized, such as containing one or more bolded words, italic words, underlined words, capital written words, highlighted words, and/or any other suitable emphasized words, process 300 can determine that the sentence is to be added to the summary; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Chai to include the feature of Tigchelaar. One would have been motivated to make this modification because it provides the capability to evaluate the importance of each sentence of the document as taught by Tigchelaar (para. [0015]).

Claim 6: Edge, Qu, and Chai teach the computer program product of Claim 1. Edge, Qu, and Chai do not explicitly teach wherein the visual or functional attribute of the element is association of the element with another element.
However, Tigchelaar teaches wherein the visual or functional attribute of the element is association of the element with another element (i.e. if the sentence plays an important role in the structure of the document (e.g., a title or a subtitle of the document, a title or a subtitle of a section and/or a chapter of the document, an abstract sentence of the document, a conclusion sentence of a section and/or a chapter of the document, etc.), process 300 can determine that the sentence is to be added to the summary; para. [0040-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Chai to include the feature of Tigchelaar. One would have been motivated to make this modification because it provides the capability to evaluate the importance of each sentence of the document as taught by Tigchelaar (para. [0015]).

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Chai (U.S. Patent Application Pub. No. US 20070168365
A1) and further in view of Ishizawa (U.S. Patent Application Pub. No. US 20100142833 A1).

Claim 7: Edge, Qu, and Chai teach the computer program product of Claim 1. Edge, Qu, and Chai do not explicitly teach wherein the visual or functional attribute of the element is a size or area of a non-textual element.
However, Ishizawa teaches wherein the visual or functional attribute of the element is a size or area of a non-textual element (i.e. figs. 9-10, facial areas into three levels on a relative basis of large, medium, and small. However, the value of the area itself may also be used, and the area may be classified into any number of levels; the images are displayed in ascending order of the image from the smallest presentation priority number; para. [0067-0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Chai to include the feature of Ishizawa. One would have been motivated to make this modification because it provides the capability to present images during selection of an image so that a user can easily select an image as taught by Ishizawa (para. [0015]).

	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Munter (U.S. Patent Pub. No. US 8326835 B1).

Claim 8: Edge teaches a computer program product for automatically analyzing an original presentation having an original presentation timing length and generating a new presentation that fits within a specific modified presentation timing length (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]), the computer program product comprising a non-transient computer readable medium having program instructions embodied therein, the program instructions executable by a processor to perform a method (i.e. fig. 1, 9, the computer readable media 112 may include instructions that are organized into modules and that are executable by the one or more processors 110 to perform various functions; para. [0018]) comprising: 
providing a first presentation comprising at least two slides (i.e. fig. 2, an overview pane 202 may be displayed and may include at least some of the individual slides (e.g., at least some of the slides 124 to 126) that are part of the presentation 120; para. [0031]), each having at least two elements therein (i.e. fig. 2, visual elements (e.g., text, a graphical image, or a media clip) in the current slide 204; para. [0032]);  
END920140159US02Page 21 of 25analyzing the first presentation to determine, for each of the at least two elements of the at least two slides, a presentation time associated with individual elements of the at least two elements (i.e. an actual time (e.g., as measured by monitoring the speech data 148) for each visual element, each slide, and/or the presentation as a whole; para. [0036]), wherein the analyzing includes retrieving a speech sample and calculating a speech rate relative to the first presentation (i.e. an actual time (e.g., as measured by monitoring the speech data 148) for each visual element, each slide, and/or the presentation as a whole; para. [0036]); 
(i.e. fig. 2, visual elements (e.g., text, a graphical image, or a media clip) in the current slide 204; para. [0032]); 
based upon individual element timing, automatically assembling a second presentation that fits within the specific modified presentation timing length; and output the second presentation (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]).
Edge does not explicitly teach determining a priority for each of the at least two elements; based upon the priority of each element, wherein at least one element included in the second presentation is a child element and is moved to a slide on which another child element of a same parent element is present and which is a different slide from a slide that the at least one element was part of in the first presentation.
However, Qu teaches determining a priority for each of the at least two elements (i.e. fig. 1, In step 103, based on priority setting predefined by the presentation application, priority is set for slide objects according to their respective classes, the slide author can set priority for slide objects according to his/her own preference; para. [0029-0034]), based at least in part on a visual for functional attribute of the element associated with a component type of the element (i.e. plain text is predefined to have higher priority, while resource-consuming objects are predefined to have lower priority, text objects, image objects, and audio objects in a slide; para. [0024, 0030]), based upon the priority of each element (i.e. fig. 3, a displaying sequence for slide objects is set based on the priority for the slide objects. Schemes to set a displaying sequence of slide objects may include various schemes; para. [0063-65]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Edge to include the feature of Qu. One would have been motivated to make this modification because it provides the capability to provide useful content presentation based on priority settings as taught by Qu (para. [0010]).
Edge and Qu do not explicitly teach wherein at least one element included in the second presentation is a child element and is moved to a slide on which another child element of a same parent 
However, Munter teaches wherein at least one element included in the second presentation is a child element and is moved to a slide on which another child element of a same parent element is present and which is a different slide from a slide that the at least one element was part of in the first presentation (i.e. FIG. 1 is a user interface diagram illustrating a user interface 100 presenting a portion of a dataset that is divided into pages, and that includes a page navigation control 104 containing links to each page. The dataset contains 10 total pages with 17 items listed per page, and a user may navigate to any of these pages using the page navigation control 104. The user may also sort the dataset using one of the columns 102 as a sort attribute; col. 3, lines 48-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of Munter. One would have been motivated to make this modification because it provides an efficient technique to shift contents evenly among pages as taught by Munter (col. 3, lines 48-61).

Claim 11: Edge, Qu, Munter teach the computer program product of Claim 8. Edge further teaches displaying the second presentation for one or more of modification or approval (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]).

18.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Munter (U.S. Patent Pub. No. US 8326835 B1) and further in view of Kurzweil et al. (U.S. Patent Application Pub. No. US 20110288861 A1).

Claim 9: Edge, Qu, and Munter teach the computer program product of Claim 8. Edge, Qu, and Chai do not explicitly teach wherein the speech rate is calculated by measuring the production of syllables in the speech sample.
However, Kurzweil teaches wherein the speech rate is calculated by measuring the production of syllables in the speech sample (i.e. To compute the length of time to speak a word (e.g., play the word on the audio output), the rate of speech is also required (e.g., the speed of speech, which can be expressed in words per second or another measure of rate such as syllables per second); para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Munter to include the feature of Kurzweil. One would have been motivated to make this modification because it provides a capability of determining the speech rate based on the syllables per second as taught by Kurzweil (para. [0078]).

Claim 10: Edge, Qu, Munter teach the computer program product of Claim 8. Edge does not explicitly teach wherein the speech rate is calculated by measuring the production of words in the speech sample. 
Kurzweil teaches wherein the speech rate is calculated by measuring the production of words in the speech sample (i.e. To compute the length of time to speak a word (e.g., play the word on the audio output), the rate of speech is also required (e.g., the speed of speech, which can be expressed in words per second or another measure of rate such as syllables per second); para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge, Qu, and Munter to include the feature of Kurzweil. One would have been motivated to make this modification because it provides a capability of determining the speech rate based on the syllables per second as taught by Kurzweil (para. [0078]).

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1).

Claim 12: Edge teaches a computer program product for automatically generating a new presentation from an existing presentation (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]), the computer program product comprising a non-transient computer END920140159US02Page 22 of 25readable medium having program instructions embodied therein, the program instructions executable by a processor to perform a method (i.e. fig. 1, 9, the computer readable media 112 may include instructions that are organized into modules and that are executable by the one or more processors 110 to perform various functions; para. [0018]) comprising: 
providing the existing presentation having a delivery duration (i.e. fig. 2, the presentation time) and including a sequence of slides (i.e. fig. 2, an overview pane 202 may be displayed and may include at least some of the individual slides (e.g., at least some of the slides 124 to 126) that are part of the presentation 120; para. [0031]), at least one of the slides including at least two elements (i.e. fig. 2, visual elements (e.g., text, a graphical image, or a media clip) in the current slide 204; para. [0032]), each of the at least two elements having a same component type and a different visual or functional attribute associated with the same component type (i.e. fig. 2, a pie-chart and bar graph having the same component type but with a different visual or functional attribute; para. [0032]); 
identifying a specific presentation duration, different from the delivery duration, to which the new presentation must conform (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]); 
determining a time duration for each of the at least two elements (i.e. fig. 2, The in-slide visual element timing 226 may include slide timing 248 that identifies an estimate to deliver (e.g., present) the current slide 204. Thus, the slide timing 248 may identify the time to deliver each of the visual elements220, 222, and 224 of the current slide 204; para. [0040]); 
based upon the determined time durations and upon based at least in part on the distinct visual or functional attribute, selecting from among the at least two elements, one or more specific elements from the slides such that, collectively, the selected elements of a selected portion of the sequence of slides fits (i.e. fig. 2, The slide timing 230 may display a presentation time 232 that displays an estimated amount of time to deliver (e.g., present) the presentation 120; para. [0037]) within the specific presentation duration (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]); and 
automatically generating the new presentation, based upon a result of selecting one or more specific elements from the slides, the new presentation having a new delivery duration that fits within the specific presentation duration (i.e. The timing-related information may enable the presenter to prioritize and modify which visual elements and/or slides are presented as the presentation progresses to mindfully achieve the overall time target; para. [0036]), wherein determining the time duration for each of the at least two elements is based upon a user speech rate (i.e. an actual time (e.g., as measured by monitoring the speech data 148) for each visual element, each slide, and/or the presentation as a whole; para. [0036]), and wherein the user speech rate is based upon a speech sample obtained from a user (i.e. the timing module 118 may use automatic speech detection to determine times during which the user is speaking; para. [0022]).
Edge does not explicitly teach a priority based at least in part on the distinct visual or functional attribute.
However, Qu teaches a priority based at least in part on (i.e. fig. 1, In step 103, based on priority setting predefined by the presentation application, priority is set for slide objects according to their respective classes, the slide author can set priority for slide objects according to his/her own preference; para. [0029-0034]) the distinct visual or functional attribute (i.e. plain text is predefined to have higher priority, while resource-consuming objects are predefined to have lower priority, text objects, image objects, and audio objects in a slide; para. [0024, 0030]).
 to include the feature of Qu. One would have been motivated to make this modification because it provides the capability to provide useful content presentation based on priority settings as taught by Qu (para. [0010]).

Claim 13: Edge and Qu teach the computer program product of Claim 12. Edge further teaches comprising displaying the new presentation for review prior to finalizing the new presentation (i.e. FIG. 2 is an illustrative architecture 200 to display and rehearse a presentation; para. [0029]).

Claim 14: Edge and Qu teach the computer program product of Claim 12. Edge does not explicitly teach further comprises: allowing a reviewer to select an individual element and either i) modify its priority, or ii) mandate its inclusion in the new presentation.
However Qu further teaches further comprising: allowing a reviewer to select an individual element and either i) modify its priority (i.e. fig. 1, In step 103, based on priority setting predefined by the presentation application, priority is set for slide objects according to their respective classes, the slide author can set priority for slide objects according to his/her own preference; para. [0031-0034]), or ii) mandate its inclusion in the new presentation (i.e. fig. 3, a displaying sequence is set for merely slide objects having priority higher than the threshold while no displaying sequence is set for slide objects having priority lower than the threshold; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Invention of Edge to include the feature of Qu. One would have been motivated to make this modification because it provides the capability to provide useful content presentation based on priority settings as taught by Qu (para. [0010]).

20.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (U.S. Patent Application Pub. No. US 20150132735 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20080288864 A1) and further in view of Tigchelaar (U.S. Patent Application Pub. No. US 20150370768 A1).

Claim 15: Edge and Qu teach the computer program product of Claim 12. Edge does not explicitly teach wherein the different visual or functional attribute between the at least two elements is a distinction between a title and subtitle, heading and subheading, topic and subtopic, or bullet and sub-bullet.
However, Tigchelaar teaches wherein the different visual or functional attribute between the at least two elements is a distinction between a title and subtitle, heading and subheading, topic and subtopic, or bullet and sub-bullet (i.e. if the sentence plays an important role in the structure of the document (e.g., a title or a subtitle of the document, a title or a subtitle of a section and/or a chapter of the document, an abstract sentence of the document, a conclusion sentence of a section and/or a chapter of the document, etc.), process 300 can determine that the sentence is to be added to the summary; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of Tigchelaar. One would have been motivated to make this modification because it provides the capability to evaluate the importance of each sentence of the document as taught by Tigchelaar (para. [0015]).

Claim 16: Edge and Qu teach the computer program product of Claim 12. Edge does not explicitly teach wherein the different visual or functional attribute is a different font color, font size, or font styling between the at least two elements.
However, Tigchelaar teaches wherein the different visual or functional attribute is a different font color, font size, or font styling between the at least two elements (i.e. if a portion of the sentence is emphasized, such as containing one or more bolded words, italic words, underlined words, capital written words, highlighted words, and/or any other suitable emphasized words, process 300 can determine that the sentence is to be added to the summary; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of (para. [0015]).

Claim 17: Edge and Qu teach the computer program product of Claim 12. Edge does not explicitly teach wherein the different visual or functional attribute between the at least two elements is a difference in component type between an element associated with one of the at least two elements, and an element associated with another of the at least two elements.
However, Tigchelaar teaches wherein the different visual or functional attribute between the at least two elements is a difference in component type between an element associated with one of the at least two elements, and an element associated with another of the at least two elements (i.e. if the sentence plays an important role in the structure of the document (e.g., a title or a subtitle of the document, a title or a subtitle of a section and/or a chapter of the document, an abstract sentence of the document, a conclusion sentence of a section and/or a chapter of the document, etc.), process 300 can determine that the sentence is to be added to the summary; para. [0040-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Edge and Qu to include the feature of Tigchelaar. One would have been motivated to make this modification because it provides the capability to evaluate the importance of each sentence of the document as taught by Tigchelaar (para. [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Skwarecki et al. (Pub. No. US 20130167033 A1), displays the contents of all child slide records of the parent slide record, allowing the user to ensure that the content of the selected slide record is properly aligned with all of its child slide records .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173